DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to claims filed on 1/28/2020.
Claims 1-20 are currently pending and have been examined.
Priority
The present application claims priority to Provisional Application 62/934,010, filed on 11/12/2019.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejectedSpecifically, the examiner asserts that the Specification, as originally filled fails to disclose with enough specificity, the following limitations:
Claims 1, 9, and 17 recite “determine a value of the object based on the identified unavailability of the object and an unavailability of one or more other objects that are located within a predetermined geographic area of the object.” However, the Specification fails to disclose the algorithm that describes how a value of the object based on the identified unavailability of the object and an unavailability of one or more other objects that are located within a predetermined geographic area of the object is actually determined/calculated.  According to MPEP § 2161.01(I), “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.”  In the instant application, Applicant has failed to disclose the algorithm or steps of the value determination/calculation in the specification; there is no description of the necessary steps or any flowcharts in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  The only portions of Applicant’s specification that discuss the determining of (performance) value in page 4 lines 14-23, page 4 line 32 to page 5 line 6, page 7 lines 14-33, and page 10 lines 8-19, the Applicants disclose that determining of a performance value is based on comparison of web listing content, yet there is limited if any meaningful disclosure toward how the determining of value is actually done to be found in the specification.
Claims 8 and 16 recite “wherein the processor is further configured to smooth the determined unavailability of the one or more objects to reduce anomalies prior to determining the value of the object.” However, the Specification fails to disclose the algorithm that describes how the smoothing is performed to the determined unavailability 
As the MPEP states, “If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. § 112(a) ... for lack of written description must be made.”  See MPEP § 2161.01(I).  Thus, because Applicant’s specification does not provide a disclosure of the algorithm in sufficient detail that programs the computer to perform the selected function, one of ordinary skill in the art would not conclude that Applicant possessed this algorithm.  Claims 1, 10 and 17 are rejected under § 112(a).  Because Claims 2-9, 11-16 and 18-20 depend upon Claims 1, 10 and 17 these claims are also rejected under § 112(a).
Claims 2-8, 10-16, and 18-20 depend from claims 1, 9, and 17 above and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 is found to be indefinite as it depends on claim 12, which is improper. The examiner consider this to potentially be a typographical error, but even though it appears that this dependency issue is a typographical error, the examiner is unclear which claim applicant intended claim 12 to depend on. Is it claim 9 or 11? As such, this necessitates a 35 U.S.C. 112(b) rejection and Applicant needs to amend and clarify this issue. For the purposes of expediting compact prosecution, the Examiner will interpret claim 12 to depend on claim 11, similar to claim 4 depends on claim 3. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea)(i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Step 1:
In the present application, claims 1-8 are directed to a system (i.e. a machine), claims 9-16 are directed to a method (i.e. a process), and claims 17-20 are directed to a computer product (i.e. an article of manufacture). Thus, the eligibility analysis proceeds to Step 2A.1. 
Step 2A. 1:
The limitations of independent claim 1, which is representative of independent claims 9 and 17, have been denoted with letters by the Examiner for easy reference. The bold language of claim 1 recites a judicial exception as explained further below:
A computing system comprising:
a network interface configured to receive a network address of a listing of an object;
a processor configured to
extract content from a website that corresponds to the network address,
identify an unavailability of the object from the extracted content, and
determine a value of the object based on the identified unavailability of the object and an unavailability of one or more other objects that are located within a predetermined geographic area of the object; and
a storage configured to store the determined value of the object within a storage device.
The bolded portions of limitations [B] and [D]-[E] above recite concepts can be performed in the human mind, including observation, evaluation, judgement, and opinion which falls under “Mental Process,” one of the abstract idea groupings articulated in the 2019 PEG. The above-mentioned steps also recites commercial interaction of extracting content information regarding the unavailability of object (i.e. rental property or hotel) to determine a value, which falls under “Certain Methods of Organizing Human Activity,” one of the abstract idea groupings articulated in the 2019 PEG. Under the broadest reasonable interpretation, other than the additional elements of “computer system,” “network interface,” “processor,” and “non-transitory computer-readable medium,” the claims 1, 9, and 17 recite steps of receiving a listing of an object (i.e. rental property), extracting content information from the listing, identify the availability or unavailability of the object from the extracted content of the listing, 
Step 2A. 2:
This judicial exception is not integrated into a practical application because the additional elements merely adds instructions to apply the abstract idea to a computer and insignificant extra-solution activity. In particular, the claim only recites the additional elements - the use of “computer system,” “network interface,” “processor,” and “non-transitory computer-readable medium,” to receive, extract, identify, determine, and store information. The computer in the steps is recited at a high-level of generality (i.e., as a generic computer components performing a generic computer function; See Applicant’s Specification at least page 10 line 29 to page 11 line 18 and Fig. 5) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).
That is, the function of limitations [B] and [D]-[E] are steps of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). Accordingly, this additional element(s) does not integrate the abstract idea into a practical 
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the bold portions of the limitations recited above, were all considered to be an abstract idea in Step2A-Prong Two. The additional elements and analysis of Step2A-Prong two is carried over. Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. When considered individually and in combination the conclusion, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the above-mentioned limitations amount to no more than mere instructions to apply the function of the limitations to the exception using generic computer component, as discussed in MPEP 2106(f). The claim as a whole merely describes how to generally “apply” the concept for p collecting information of hotel listings in a computer environment. Thus, viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons there is no inventive concept in the claim and thus it is ineligible. Independent claims 9 and 17 recite substantially similar limitations as independent claim 1 and are therefore also considered abstract and being held rejected under the same grounds.
Dependent claims 2-8, 10-16, and 18-20 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful 
Dependent claims 2, 10, 18 further recites additional applying known techniques of determining area on a geolocation on a computer system, which does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible.
Dependent claims 3-6, 11-14, 19, and 20 further recites additional steps and description information of the storing, extracting, an updating information which are insignificant extra-solution activities applied on to a computer, which does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible.
Dependent claims 7, 8, 15, and 16 further recites additional applying known techniques of determining information within a sliding time window and smooth information to reduce anomalies on a computer system, which does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible.
In summary, the dependent claims considered both individually and as ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 9, 11-14, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiTomaso et al. (US 20180082221 A1). 
Claims 1, 9, and 17, DiTomaso a computing system, a method (Abstract: “a system and method for determining whether an apparent booking is a genuine or actual booking.” Para. [0015]: “provided herein is a system and method for determining the validity of an online booking on a merchant website or an associated website.”) and a non-transitory computer-readable medium storing instructions which when executed by a processor cause a computer to perform a method (Para. [0048]: “having computer-readable code, may be embodied or provided within one or more non transitory computer-readable media, thereby making a computer program product, i.e., an article of manufacture, according to the discussed examples of the disclosure. For example, the non-transitory computer-readable media may be, but is not limited to, a fixed drive, diskette, optical disk, magnetic tape, flash memory, comprising:
a network interface configured to receive a network address of a listing of an object (Para. [0043]: “Referring to FIG. 5, the computing device 500 includes a network interface 510, a processor 520, a controller 530, and a storage 540.” Para. [0044]: “the network interface 510 is capable of receiving and transmitting data to other devices connected through a network such as the Internet.” Para. [0045]: “the network interface 510 may receive web content from a host server of a merchant website at first and second points of time.” ;
a processor (Para. [0043]: “Referring to FIG. 5, the computing device 500 includes a network interface 510, a processor 520, a controller 530, and a storage 540.”  Fig. 5 and Para. [0044]-[0046], “processor”) configured to
extract content from a website that corresponds to the network address (Para. [0019]: “the booking verification server 120 may visit and extract data from merchant websites, or otherwise receive the data form merchant websites, such as prices and availability of services, accommodations, and the like, among other things and identify unavailability (also referred to as an apparent booking).”),
identify an unavailability of the object from the extracted content (Para. [0019]: “the booking verification server 120 may visit and extract data from merchant websites, or otherwise receive the data form merchant websites, such as prices and availability of services, accommodations, and the like, among other things and identify unavailability (also referred to as an apparent booking).”), and
determine a value of the object based on the identified unavailability of the object and an unavailability of one or more other objects that are located within a predetermined geographic area of the object (Para. [0019] disclosing the extracted data including prices. Para. [0029]-[0038] disclosing the valid book classifier (or a booking verification server) using tributes including but not limited to price of staying at the rental property relative to the price of staying at other rental properties in the same area to predict genuine bookings and also the identifying (i.e. determining) of a region value of the economic health in a geographical destination); and
a storage configured to store the determined value of the object within a storage device (Para. [0043]-[0044] and Fig. 5 disclosing computing device 500 may be one or more other computing devices such as a cloud computing device, a web server, or the like. Referring to FIG. 5, the computing device 500 includes a network interface 510, a processor 520, a controller 530, and a storage 540. The controller 530 may be a memory controller capable of accessing the storage 540 for storing information about calendar content, apparent bookings, genuine bookings, and the like, of merchants and other parties. Para. [0019]: “FIG. 1 illustrates a system 100 for determining genuine bookings from merchant websites in accordance with an example embodiment. Referring to FIG. 1, the system 100 includes a booking verification server 120 (or group of servers) that may crawl the Internet and detect bookings from rental property calendars listed on websites hosted by merchant servers 110, 112, and 114. According to various aspects, the booking verification server 120 may visit and extract data from merchant websites, or otherwise receive the data form merchant websites, such as prices and availability of services, accommodations, and the like, among other things and identify unavailability (also referred to as an apparent booking). The booking verification server 120 may provide this information within a search engine hosted by the booking verification server 120 or to an external device.” Disclosing the determined information such as value (i.e. price) of the object (i.e. rental property bookings) in a storage device).
Claims 3, 11, and 19, DiTomaso discloses the computing system of claim 1, the method of claim 9, and the non-transitory computer-readable medium of claim 17. DiTomaso further discloses
wherein the processor is further configured to store the identified unavailability of the object within a data structure comprising a plurality of cells corresponding to a plurality of days over a predetermined period of time (Para. [0045]: “the web content may be an online calendar and the apparent booking may be identified based on a calendar differential between the first and second points in time. Furthermore, the processor 520 may determine whether the apparent booking is a genuine booking of the merchant or not a booking based on information associated with the merchant. Furthermore, the controller 530 may, in response to the processor 520 determining that the apparent booking is a genuine booking of the merchant, store an identification of the genuine booking of the merchant in the storage 540 along with identifications of other genuine bookings of other merchants.” Disclosing the storing of online calendar and identification of genuine booking of the merchant. The illustration provided in Fig. 2 is example of the identified unavailability of the object within a data structure comprising a plurality of cells corresponding to a plurality of days over a predetermined period of time).
Claims 4 and 12, DiTomaso discloses the computing system of claim 3 and the method of claim 11. DiTomaso further discloses
wherein the processor is further configured to label cells corresponding to days of object unavailability with a first identifier, and label cells corresponding to days of object availability with a second identifier (Fig. 2 and Para. [0027] provides examples of first identifier of X in label cells corresponding to days of object unavailability, and second identifier as empty in label cells corresponding to days of object availability).
Claims 5, 13, and 20, DiTomaso discloses the computing system of claim 1, the method of claim 9, and the non-transitory computer-readable medium of claim 17. DiTomaso further discloses
wherein the processor is further configured to queue the network address within a queue comprising network addresses of multiple listings (Fig. 1 and para. [0019]: “Referring to FIG. 1, the  booking verification server 120 (or group of servers) that may crawl the Internet and detect bookings from rental property calendars listed on websites hosted by merchant servers 110, 112, and 114. According to various aspects, the booking verification server 120 may visit and extract data from merchant websites, or otherwise receive the data form merchant websites, such as prices and availability of services, accommodations, and the like, among other things and identify unavailability (also referred to as an apparent booking). The booking verification server 120 may provide this information within a search engine hosted by the booking verification server 120 or to an external device.” Para. [0020]: “the booking verification server 120 may crawl respective websites on a regular basis, a periodic basis, a random basis, or the like, and detect a calendar differential from calendar content associated with a rental property to identify an unavailability of the rental property. Furthermore, the booking verification server 120 may determine whether an apparent booking is a genuine (i.e., actual) booking based on additional information gathered from the rental property website or other data source. For example, the additional information may include information about the rental property, information about the apparent booking, information about a geographical destination of the rental property, information about other rental properties in the geographical destination, a time of year, an amount of time until the apparent booking, a length of stay of the booking, and the like. Accordingly, genuine bookings may be identified on a property-by-property basis or even a room-by-room basis by analyzing online calendars associated with many different rental properties.” Para. [0021]: “A rental property may update its bookings on an associated website on a periodic or regular basis such as once a day or once every few hours. Accordingly, the booking verification server 120 may monitor those sites regularly and provide a complete birds-eye view of the industry of vacation rentals such as economy, travel trends, and the like, in real-time and as they occur. As an example, the booking verification server 120 may visit every page on every rental property hosted by merchant servers 110, 112, and 114 through the Internet and detect calendar content perform dozens of requests each second (e.g., 50 requests, 100 requests, or more) using many servers (e.g., 50 servers) to handle such requests at once. Accordingly, the booking verification servers 120 may handle millions of requests on a daily basis (e.g., 4 million requests each day). As a result, the booking verification server 120 according to example embodiments may provide insight into regional economies based on rental property availability in a geographic region.” The server performing web crawler on multiple websites hosted by multiple merchant servers 110, 112, and 114 with multiple request for multiple listings is representation of wherein the processor is further configured to queue the network address within a queue comprising network addresses of multiple listings).
Claims 6 and 14, DiTomaso discloses the computing system of claim 1 and the method of claim 9. DiTomaso further discloses
wherein the processor is configured to update previously extracted unavailability content stored in the storage device with newly extracted unavailability content (Fig. 2 and Para. [0027] discloses checking and updating of previously extracted unavailability content (i.e. 1st point in time) stored in the storage device with newly extracted unavailability content (i.e. 2nd point in time). Para. [0021]: “A rental property may update its bookings on an associated website on a periodic or regular basis such as once a day or once every few hours. Accordingly, the booking verification server 120 may monitor those sites regularly and provide a complete birds-eye view of the industry of vacation rentals such as economy, travel trends, and the like, in real-time and as they occur. As an example, the booking verification server 120 may visit every page on every rental property hosted by merchant servers 110, 112, and 114 through the Internet and detect calendar content associated with unavailability (also referred to as apparent bookings) of the rental property”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over DiTomaso et al. (US 20180082221 A1) in view of Florance et al. (US 20040128215 A1).
Claims 2, 10, and 18, DiTomaso discloses the computing system of claim 1, the method of claim 9, and the non-transitory computer-readable medium of claim 17.
However, DiTomaso fails to expressly teach 
wherein the processor is configured to dynamically determine a size of a polygon of the predetermined geographic area based on a geolocation of the object and mapping information stored at a server.
Nonetheless, Florance is in the similar field of electronic commerce and global network information management services, which teaches
wherein the processor is configured to dynamically determine a size of a polygon of the predetermined geographic area based on a geolocation of the object and mapping information stored at a server (Para. [0259] and [0526]-[0536] teaching the system provides a map search tool that allows a user to specify one or more area as geographical search criteria for property (i.e. object) listing and price. The boundaries of the search area can be defined by free-form polygon searching. The user can also click and drag the radius to any location on the map to re-size the radius as needed. Illustrations are provided in Figs. 118-126. Para. [0541]-[0550] disclosing the communication and retrieving of the geographical-based data from server). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to incorporate the feature of dynamically determine a size of a polygon of the predetermined geographic area based on a geolocation of the object and mapping information stored at a server, as taught in Florance with the computer system of DiTomaso for retrieving listing information of object such as rental property for the motivation of providing a more robust and effective system and method in effectively identify information in an irregular area of geographical region on a map and quickly visualize desired information associated with the area, furthermore, the accessibility of providing such information on-line provides clients with increased distribution, higher visibility, and more cost-effective way to the target audience (para. [0060], [0548], and [0594]). 
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DiTomaso et al. (US 20180082221 A1) in view of Cervelli et al. (US 20150338233 A1).
Claims 7 and 15, DiTomaso discloses the computing system of claim 1 and the method of claim 9. 
DiTomaso discloses wherein the processor is further configured to determine the unavailability of the one or more other objects based on web content extracted from listings of the one or more other objects (Para. [0019]: “the booking verification server 120 may visit and extract data from merchant websites, or otherwise receive the data form merchant websites, such as prices and availability of services, accommodations, and the like, among other things and identify unavailability (also referred to as an apparent booking).”). 
However, DiTomaso fails to expressly teach the objects based on the web content extracted from listings of within a sliding time window. 
Nonetheless, Cervelli is directed to a mapping system comprises processes and logic for creating a geo tag for structured data, which teaches objects based on the web content extracted from listings of within a sliding time window (Para. [0073] teaching the user may then use dialog 524 to select an object property to associate with the location 516. In one embodiment, the default property value presented in property value control 542 is a string value returned from the gazetteer system in response to submitting the inputted search keywords to the gazetteer system. In para. [0089] teaching the user can create a geo-temporal view of events based on a sliding time window in which as the user drags time window such that both the left most boundary and the right most boundary slide along with the window. As the user drags the sliding time window, the mapping system continuously updates map image 904 to indicate the location of events that occurred within the boundaries of the sliding time window). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the objects based on the web content extracted from listings of within a sliding time window, as taught by Cervelli in the system and method of DiTomaso, for the motivation of .  
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DiTomaso et al. (US 20180082221 A1) in view of Cervelli et al. (US 20150338233 A1) and further in view of Haas et al. (US 20090271664 A1).
Claims 8 and 16, DiTomaso discloses the computing system of claim 7 and the method of claim 15. DiTomaso discloses determining the value of the object (para. [0029]-[0038]).
However, the combination fails to expressly teach wherein the processor is further configured to smooth the determined unavailability of the one or more objects to reduce anomalies. 
	Nonetheless, Filimonov is directed to system and method for unsupervised anomaly detection, which teaches
	 wherein the processor is further configured to smooth the determined unavailability of the one or more objects to reduce anomalies (Para. [0001] defines anomaly to be noise. (Para. [0021]: “It is possible for a non-Gaussian sequence to switch to a Gaussian patterned sequence. At the same time the incoming data point can be sent to a component that smoothes out the data signal, thereby removing noise.” Para. [0038], [0040], [0042], and [0059] disclosing the extracted data can be viewed as time series of numbers or strings. The data can be received by an anomaly detector. The data may be provided to a data smoothing module that is used to reduce noise (i.e. anomalies)). 
 as taught by Haas, with the modified system and method of DiTomaso and Cervelli for the motivation of providing a more robust and effective system and method in delivering useful and reliable information to the client from the reducing of error as result from the large quantity of data.   


Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Smith et al. (US 20070273558 A1) is directed to capturing, connecting, sharing, and visualizing information based on a geographic location, for example. Detailed information can be dynamically rendered as a function of a user parameter, which can include a user demographic, a user profile, and a user preference information. Also teaches the determining of size of polygon to extract listing information of a geographical area (para. [0125]-[0126]). 
Joshi (US 7423977 B1) is directed to smoothing algorithm for round trip time (RTT) measurements is provided to a network device to effectively deal with variations or other potential anomalies that may occur in RTT measurements. 
E. D'Andrea, P. Ducange, D. Loffreno, F. Marcelloni and T. Zaccone, "Smart Profiling of City Areas Based on Web Data," 2018 IEEE International Conference on Smart Computing (SMARTCOMP), 2018, pp. 226-233, doi: 10.1109/SMARTCOMP.2018.00070.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.